Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 5, line 1, “2” was changed to “1”. 
Authorization for this examiner’s amendment was given in an interview with Derek Stettner on 07 July 2021.
Allowable Subject Matter
Claims 1, 3, 4, 5, 7, 8, 9, 10, 11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A transmission (100) for a hybrid drive arrangement, the transmission (100) configured to be coupled to two drive units (7, 8), the transmission comprising: an input shaft (10) and an output shaft (11), at least a first and a second shifting element (SEl, SE2), a third shifting element (SE3) configured to brake the internal gear of the double planetary transmission (5), and at least one double planetary transmission (5), with a first and a second sun gear, a planetary carrier, and an internal gear, the transmission further configured to couple the input shaft (10) via the first shifting element (SE1) to the first sun gear of the double planetary transmission (5), couple the input shaft (10) via the second shifting element (SE2) to the couple an internal combustion engine to the input shaft (10), and an electric machine to the first sun gear of the double planetary transmission (5), and couple the output shaft (11) to the planetary carrier of the double planetary transmission (5).
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. Punch is the closest prior art. Punch does not show SE3 as claimed. See applicant’s remarks filed 06 July 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Dirk Wright/
Primary Examiner
Art Unit 3659



Wednesday, July 7, 2021